Citation Nr: 0835713	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
100 percent to 40 percent effective October 1, 2006 for the 
service-connected residuals of prostate cancer was proper, to 
include entitlement to an evaluation in excess of 40 percent.

2.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for 
erectile dysfunction, and reduced the disability evaluation 
for the veteran's residuals of prostate cancer to 40 percent.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in May 2008 at the local RO, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

Preliminarily, the Board notes that the veteran initially 
received a 100 percent evaluation for his service-connected 
prostate cancer, effective from August 9, 2004.  Pursuant to 
applicable law and regulations, which are discussed more 
fully below, the veteran's disability rating was reevaluated, 
and in an October 2005 rating decision, the RO proposed a 
reduced 10 percent rating.  The veteran disagreed with the 
proposed rating reduction and was afforded a Decision Review 
Officer (DRO) hearing in February 2006, a transcript of which 
is in the claims file.  The veteran also underwent a VA 
examination in May 2006.  Pursuant to the veteran's testimony 
at the DRO hearing and the May 2006 VA examination results, 
the veteran's rating was reduced to 40, rather than 10 
percent disabling, effective October 1, 2006.  In an August 
2006 notice of disagreement, the veteran indicated his 
disagreement with the assigned 40 percent evaluation, which 
is the subject of the instant appeal.

The issue of entitlement to an initial compensable rating for 
service-connected erectile dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted in a September 2004 rating decision, and a schedular 
100 percent evaluation was assigned, effective from August 
2004; that rating decision advised the veteran that the 100 
percent rating for prostate cancer under treatment was not 
considered permanent and was subject to future review.

2.  Following an October 2005 VA examination which 
demonstrated that there was no local reoccurrence of prostate 
cancer and no metastasis of prostate cancer, in October 2005, 
the RO issued a proposal to reduce the rating for residuals 
of prostate cancer from 100 percent to a lower level, as 
required by the terms of the diagnostic code, since the 
veteran's treatment through surgery, radiation, and 
chemotherapy had been completed.

3.  Reduction of the veteran's disability rating for prostate 
cancer from 100 percent to 40 percent was formally 
implemented, effective from October 1, 2006, by a July 2006 
rating decision. 

4.  The veteran's residuals of prostate cancer do not require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day. 






CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met. 38 
C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2007). 

2.  The criteria for a disability rating in excess of 40 
percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.115a, Diagnostic Codes 7518, 7528 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well- 
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.

As to claim for a rating in excess of 40 percent, this appeal 
essentially stems from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for prostate cancer.  The record shows that the veteran was 
provided notice of the decision that granted service 
connection on October 18, 2004.  He was specifically informed 
that the 100 percent rating was temporary, and that the 
condition would be reevaluated.  A VA examination was 
conducted on October 13, 2005, for the purpose of determining 
the status of his prostate cancer.  The 100 percent rating 
was then reduced to 40 percent.  The veteran appealed this 
determination and, in doing so, requested a higher rating.  
In other words, all the action in this appeal flowed from the 
initial October 2004 rating decision and the receipt of the 
October 2005 VA examination report.  See Jennings v. 
Mansfield, 509 F.3d 1362 (2007) (a claim becomes final only 
after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as 
part of the original claim).  The veteran never actually 
filed a claim for an increased rating.

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in October 2005 and in May 2006 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

LAW AND ANALYSIS

I.  Reduction

When the veteran was awarded service connection for prostate 
cancer, that disease was evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528.  Under DC 7528, active malignant 
neoplasms of the genitourinary system are rated as 100 
percent disabling. 38 C.F.R. § 4.115b, DC 7528.  Thereafter, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  DC 7528.  If there 
has been no local reoccurrence or metastasis, the disability 
is rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

As required by the terms of DC 7528, the veteran was afforded 
VA examination in October 2005.  This examination disclosed 
that the veteran had undergone robotic arm prostatectomy in 
December 200[4].  There were no surgical complications, no 
requirement for chemotherapy and no requirement for radiation 
therapy.  VA and private clinical records disclosed no 
additional treatment for cancer subsequent to this 
examination.  The veteran's PSA (prostate specific antigen) 
was within the normal range, according to the VA examiner.  
The examiner concluded that there was no recurrence of the 
prostate cancer.

For information only, and without reliance thereon, the Board 
notes that the prostate specific antigen is a protein 
produced by the cells of the prostate gland.  PSA is present 
in small quantities in the blood of normal men, and is often 
elevated in the presence of prostate cancer.

The VA regulation at 38 C.F.R. § 3.105 provide that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal and issued it to the veteran in 
October 2005.  The proposal provided detailed reasons for the 
reduction, and explained to the veteran that the reasoning 
for this decision was based on the October 2005 VA 
examination which showed essentially no residual symptoms of 
prostate cancer.

The veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
See November 2005 letter from RO to veteran.  The letter 
further advised the veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action will be taken and the award 
(the 100 percent evaluation) would be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h).

The veteran disagreed with the proposed rating reduction and 
submitted additional evidence in March 2006.  However, this 
evidence did not show any recurrence of prostate cancer nor 
findings of active disease.  In July 2006, nearly 9 months 
after the proposal to reduce the veteran's total rating was 
issued, the veteran's disability evaluation for prostate 
cancer was reduced.  A formal notice of disagreement was 
received in August 2006.

The reduction of the veteran's total evaluation for prostate 
cancer was proper.  By the terms of DC 7528, the RO was 
required to consider whether his prostate cancer remained 
active.  A subsequent VA examination in May 2006 and VA 
clinical records affirmed that the veteran had no active 
prostate cancer, no active prostate cancer treatment, and no 
local metastasis or recurrence of prostate cancer.  The 
veteran has submitted and identified several private 
treatment records since the proposed rating reduction.  The 
records uniformly disclose that all clinical evaluations are 
consistent with the RO's October 2005 determination that 
veteran had no current active prostate cancer, no active 
prostate cancer treatment, and no local metastasis or 
recurrence of prostate cancer.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

In this case, the evidence from October 2005 to the present, 
whether private or VA, consistently shows that the veteran 
does not have active prostate cancer, is not under current 
treatment for prostate cancer, and there is no local 
metastasis or recurrence of prostate cancer.  Although the 
veteran clearly does have residuals of prostate cancer, DC 
7528 makes it clear that residuals alone cannot serve as a 
basis for continuation or restoration of a 100 percent 
evaluation for prostate cancer.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 7528 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  The 
evidence clearly establishes that the procedures specified in 
DC 7528 and 38 C.F.R. § 3.105 were followed.  The rating 
reduction was proper.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  The claim that the reduction was improper and 
that restoration of the 100 percent evaluation is warranted 
must be denied. 

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran is service-connected for the 
residuals of prostate cancer.  Pursuant to Diagnostic Code 
7528 (2007), a 100 percent evaluation is awarded for prostate 
cancer.  However, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrences or metastasis, any 
residuals are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7528 
(Note 1) (2007).  

As noted above, the evaluation for the veteran's residuals of 
prostate cancer was changed based upon an October 2005 VA 
examination, and the provisions of 38 C.F.R. § 3.105(e) were 
complied with.  The October 2005 VA examination noted that 
the veteran suffered from voiding dysfunction as the 
predominant residual or his prostate cancer.  Therefore, the 
veteran's residuals of prostate cancer have been evaluated 
under Diagnostic Code 7518 (2007).  

Voiding dysfunctions are rated as urine leakage, frequency, 
or obstructed voiding.  

The rating criteria for urine leakage are as follows:  

A rating of 20 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed 
less than two times per day.

A rating of 40 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed 
two to four times per day. 

A rating of 60 percent is assigned for leakage requiring 
the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per 
day.

The rating criteria for urinary frequency are as follows: 

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to 
void two times per night. 

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night. 

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or 
more times per night.

The rating criteria for obstructed voiding are as follows: 

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease 
requiring dilation one to two times per year. 

A rating of 10 percent is assigned for marked 
obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals 
greater than 150 cc. (2) Uroflowmetry, markedly 
diminished peak flow rate (less than 10 cc/sec.). (3) 
Recurrent urinary tract infections secondary to 
obstruction. (4) Stricture disease requiring periodic 
dilation every two to three months. 

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the veteran's 
residuals of prostate cancer has not been established.  The 
veteran is currently receiving the maximum disability rating 
for urinary frequency and obstructed voiding.  As to urine 
leakage, the Board notes that at his May 2008 hearing, the 
veteran testified that he did not wear any absorbent 
materials for his urinary problems.  Although the veteran 
testified that he used a jug and a bag of supplies to assist 
him with his frequent urination, he stated that he did not 
use any device or appliance such as a catheter to assist him 
in relieving himself.  Similarly, at the May 2006 VA 
examination, the veteran stated that he urinated 12 - 15 
times per day, but that he did not use any specific pads or 
devices  Therefore, the Board finds that the requirements for 
a 60 percent evaluation for a voiding dysfunction (urine 
leakage) have not been met.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 40 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson.  

The Board observes that residuals of prostate cancer may also 
be evaluated as a renal dysfunction.  However, the evidence 
of record, to include the October 2005 VA examination, the 
May 2006 VA examination, and the veteran's own testimony and 
statements, do not contain any indications of a renal 
dysfunction, such as constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling pursuant to Diagnostic Code 7101 
(2007), which would entitle the veteran to a higher 60 
percent rating for his residuals of prostate cancer.  See 
38 C.F.R. § 4.115a (2007).  The record is simply absent such 
findings.  In other words, there is simply no basis upon 
which to assign a disability rating greater than 40 percent 
for the veteran's residuals of prostate cancer, evaluated as 
either a voiding dysfunction or a renal dysfuntion.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.  
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his residuals of prostate 
cancer.  There is no objective evidence that his residuals of 
prostate cancer, in and of itself, are productive of marked 
interference with employment.  There is also no indication 
that his residuals of prostate cancer necessitate frequent 
periods of hospitalization.  For the foregoing reasons, 
referral for consideration of extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer is denied.

Entitlement to an increased disability rating for service-
connected residuals of prostate cancer, currently rated as 40 
percent disabling, is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in May 2006 in connection with his claim for 
service connection for erectile dysfunction.  Following the 
grant of service connection by the RO in a July 2006 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected erectile 
dysfunction.  The veteran and his representative contended at 
the May 2008 hearing before the Board that the veteran's 
erectile dysfunction was worse than reported at the time of 
the May 2006 VA examination.  Specifically, the veteran 
testified that his penis was inverted, which he considered to 
be a deformity.  A December 2006 VA treatment report noted 
that the veteran complained of decreased penis length.  No 
findings were made.  The Board notes that although the 
veteran testified that he did not have any medical evidence 
where a physician described this condition, the veteran is 
competent to testify to what he has experienced, i.e. that 
his erectile dysfunction has gotten worse.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Furthermore, at his May 2008 hearing, the veteran 
testified that he would be willing to undergo a VA 
examination for further evaluation of his service-connected 
erectile dysfunction if necessary.  Therefore, a current VA 
examination is in order to assess the current severity of the 
veteran's service-connected erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the current 
severity of his erectile dysfunction for 
rating purposes.  Specifically, the 
examiner should note the veteran's 
complaints of inversion, and state whether 
the veteran currently has any deformity of 
the penis due to his erectile dysfunction.  
The examiner should also indicate whether 
the veteran experiences any loss of 
erectile power.  The claims file should be 
made available to the examiner for review 
in connection with the examination.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


